
	

113 HRES 685 IH: Expressing the sense of the House of Representatives that the Secretary of Defense should review section 504 of title 10, United States Code, for purposes related to enlisting certain aliens in the Armed Forces.
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 685
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Foster (for himself, Mr. Vargas, Mr. Polis, Mr. Quigley, Mr. Lowenthal, Ms. Brownley of California, Mr. Moran, Mr. Farr, Ms. Norton, Mr. Ellison, Ms. Hahn, Mr. Gutiérrez, Ms. Schakowsky, Ms. Edwards, Mr. Holt, Mr. Veasey, Mr. Rangel, and Mr. Ruiz) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Secretary of Defense should review
			 section 504 of title 10, United States Code, for purposes related to
			 enlisting certain aliens in the Armed Forces.
	
	
		That it is the sense of the House of Representatives that the Secretary of Defense should review
			 section 504 of title 10, United States Code, for the purpose of making a
			 determination and authorization pursuant to subsection (b)(2) of such
			 section regarding the enlistment in the Armed Forces of an alien who
			 possesses an employment authorization document issued under the Deferred
			 Action for Childhood Arrivals program of the Department of Homeland
			 Security established pursuant to the memorandum of the Secretary of
			 Homeland Security dated June 15, 2012.
		
